Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-8 and 10-21 are pending. Claim 1-8 and 10-21 are amended. Claim 9 is cancelled.  Claim 21 is new. 
Response to Arguments
Applicant’s arguments, filed 10/16/2020, with respect to the 101 rejection have been considered but are not persuasive.
Applicant argues, on page 10, that the use of predictive models to perform that matching process at a specific time is sufficient to integrate any judicial exception into a practical application as they impose particularly meaningful limitations to the applications of the alleged abstract idea.
Examiner respectfully disagrees. The additional element of the predictive model does not integrate the judicial exception into a practical application. The predictive model is recited at a high level of generality in the specification in Par. 0049 and is considered “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPREP 2106.05 (f) Mere Instructions to Apply an Exception). Examiner has updated the 101 rejection below.
Applicant’s arguments, filed 10/16/2020, with respect to the 103 rejection have been considered but are moot in light of the updated rejection. 

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites the network computing system of claim 15; however, claim 19 is dependent off of independent claim 12 which claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 and 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1-8 and 10-11 are directed towards a system (i.e. apparatus)
Claims 12-19 are directed towards a method (i.e. process)
Claim 20 is directed towards a non-transitory computer-readable medium (i.e. a manufacture)
Independent Claims
Step 2A Prong One
Claim 1, 12 and 20 recites a series of steps of receiving a request for an item, selecting a deliverer based on preparation time of the item, and estimating a delivery time based on the preparation time and travel time to make the delivery.
Claim 1, 12 and 20 recite the following limitations:

maintain a plurality ... for estimating order preparation times by a plurality of suppliers, including a ... that is specific to a first supplier of the plurality of suppliers; 
receive, ..., a plurality of order requests, each order request originating from a corresponding requester ... and specifying a one or more items requested to be transported from the first supplier; 
for each of the plurality of order requests,(i) perform a matching process to select a corresponding service provider from a pool of available service providers, to transport a corresponding delivery order from the first supplier to a corresponding requester, wherein the matching process is performed at a time that is determined based on an order preparation time for the order request ... such that the corresponding service provider is estimated to arrive at the first supplier within a designated threshold of the order preparation time for the order request, 
(ii) communicate with ... corresponding service provider to receive data regarding progress of the order request, and
(iii) communicate with a ... requester to ... present an order delivery time estimate that is determined based at least in part on the order preparation time for the order request and an estimated trip time from a location of the first supplier to the corresponding requester.

The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal interactions between people, or a sales activity such as receiving a request for an item, selecting a deliverer based on preparation time of the item, and estimating a delivery time based on the preparation time and travel time to make the delivery. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Network computing system (claims 1 and 20)
Processors (Claims 1, 12, and 20)
Memory resources to store a set of instructions (claim 1)
Network (claims 1) 
Plurality of predictive models (claims 1, 12, and 20)
First predictive model (claims 1, 12, and 20)
Provider device (claims 1, 12, and 20)
Requester device (claims 1, 12, and 20)
Computer (claim 12)
Non Transitory computer readable medium (Claim 20)
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPREP 2106.05 (f) Mere Instructions to Apply an Exception). Therefore, the claims are directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a 

Dependent Claims
Step 2A Prong One
Dependent claims 2-8, 10-11, 13-19 and 21 further define the series of steps and recite the same abstract ideas recited in Claim 1 and 12 and 20. They amount to a series of steps to receiving a request for an item, selecting a deliverer based on preparation time of the item, and estimating a delivery time based on the preparation time and travel time to make the delivery.

The following limitations further discuss the preparation time and departure time:
Claim 2: ... of claim 1, wherein ... predict the order preparation time for the order request by analyzing historical data for the first supplier. 
Claim 13: The method of claim 12, wherein predicting the order preparation time for the order request includes analyzing historical data for the first supplier.
Claim 3: The ... claim 2, wherein ... determine, from analyzing the historical data, a departure time of a service provider from the location of the first supplier for one or more prior delivery orders of the first supplier.
Claim 14: The method of claim 13, wherein predicting the order preparation time for the order request includes determining, from analyzing the historical data, a departure time of a service provider from the location of the first supplier for one or more prior delivery orders of the first supplier.
Claim 5: The ... of claim 4, wherein ... obtain, from the historical data, ground truth data for the order preparation time of the first supplier, based on the departure time of the service provider for the determined one or more instances.
Claim 16: The method of claim 15, further comprising:
obtaining, from the historical data, ground truth data for the order preparation time of the first supplier, based on the departure time of the service provider for the determined one or more instances.
Claim 6: The ... of claim 5, wherein...develop a model for use in predicting the order preparation time for the supplier, based on the ground truth data; and wherein ...predict the order preparation time using the model developed from the ground truth data.
Claim 17: The method of claim 16:
wherein ... predicting the order preparation time for the first supplier is developed based on the ground truth data.
Claim 21: ... of claim 20, wherein the operations further include predicting the order preparation time for the order request by analyzing historical data for the first supplier. 
The following limitations further discuss the service provided arriving before the delivery was prepared:
Claim 4: The ... of claim 2, wherein the ... determine one or more instances when a difference between an arrival time of the service provider at the location of the first supplier and the departure time of the service provider is indicative of the service provider having arrived before a respective delivery order of a respective order request was prepared.
Claim 15: The method of claim 14, further comprising:
determining one or more instances when a difference between an arrival time of the service provider at the location of the first supplier and the departure time of the service provider is indicative of the service provider having arrived before a respective delivery order of a respective order request was prepared.
The following limitations further discuss determining a departure time:
Claim 7: The ... of claim 6,... to monitor the location of the service provider to determine a departure time for the service provider from the location of the first supplier, compare the departure time with the predicted order preparation time, and determine a feedback ... based at least in part on the departure time.
Claim 18: The method of claim 17, further comprising:
monitoring the location of the service provider to determine a departure time for the service provider from the location of the first supplier; 
comparing the departure time with the predicted order preparation time; and 
determining a feedback for the ... based at least in part on the departure time.
Claim 8: The ... of claim 4, wherein the departure time is determined by location data communicated ... of the respective service provider at the one or more instances.
Claim 19: The ... of claim 15, further comprising:
determining the departure time using location data communicated from ... the respective service provider at the one or more instances.
The following limitations further discuss calculating/communicating the progress of the delivery:
Claim 10: The ... of claim 1, wherein the ... cause ... to display ... that shows a progress of the delivery order for the requester's order request.
Claim 11: The ... of claim 1, wherein ... repeatedly estimate the order delivery time during a set time interval for each of the plurality of order requests.

 do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims re-recite the following additional elements:
Network computing system (claim 2-8 and 10-11)
requester device (claim 10)
interface (claim 10)
predictive model (claims 6-7 and 17-18)
device of the respective service provider (claims 8 and 19)

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  Therefore, the claims are directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 10-14 and 20-21 are rejected in view of Han (2019/0130354 A1) and in further view of Lesser (US 10029787 B1) and in further view of Hiyama (US 2016/0034845 A1)

Claim 1 recites, A network computing system (Han, Fig. 7 Par. 0103) comprising: 
one or more processors (Han, Fig. 7 Par. 0103); 
one or more memory resources to store a set of instructions that, when executed by the one or more processors, cause the network computing system (Han, Fig. 7 Par. 0103)  to:
maintain a plurality of predictive models for estimating order preparation times by a plurality of suppliers, including a first predictive model that is specific to a first supplier of the plurality of suppliers (Han, Par. 0128 and 0136)(Lesser, Col.26 Lines 29-44); 


While Han, in Par. 0136, teaches that the parameters for the inputs in the predictive model include certain dishes that are correlated with particular preparation times (i.e. models based on type of order), it does not explicitly teach a plurality of predictive models for a plurality of suppliers.
Lesser, in Col. 26 Lines 29-44, teaches estimated preparation times for each specific restaurant (i.e. supplier). It teaches that records might be kept for specific restaurants and the machine learning process (i.e. predictive model) would be based on source specific information (i.e. plurality of models for a plurality of suppliers).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the plurality of models specific to each restaurant of Lesser for the singular model of Han. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

receive, over one or more networks, a plurality of order requests, each order request originating from a corresponding requester device and specifying one or more items requested to be transported from the first supplier (Han, Par. 0043-0044: plurality of providers/merchants (i.e. supplier), customer orders food from a restaurant using mobile device application); 
for each of the plurality of order requests, 
(i) perform a matching process to select a corresponding service provider from a pool of available service providers, to transport a corresponding delivery order from the first supplier to a corresponding requester, wherein the matching process is performed at a time that is determined based on an order preparation time for the order request computed using the first predictive model such that the corresponding service provider is estimated to arrive at the first supplier within a designated threshold of the order preparation time for the order request (Han, Par. 0046: selecting couriers from a plurality; par. 0145; par. 0139; par. 0056) )(Hiyama, Par. 0031), 

Han, in Par. 0145, teaches that ETA predictions include food preparation. Han, in Par. 0139, teaches that the neural network determines ETA predictions accordingly such that a courier is assigned at the optimal time (i.e. matching performed based on order preparation time using the predictive model such that the service provider arrives at the optimal time).
While Han teaches the assigning at an optimal time, and in Par. 0056, teaches an optimization of minimizing down time for a courier and a merchant, it does not explicitly teach a threshold time.
Hiyama, in Par. 0031, teaches that candidates can be assigned based on an estimated time of arrival threshold.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the assigning of a service provider of Han to include arriving within a threshold time, as taught by Hiyama, in order to minimize downtime as in Par. 0056 of Han. 


(ii) communicate with a respective provider device of the corresponding service provider to receive data regarding progress of the order request (Han, Par. 0144: updates to the courier device), and 
(iii) Atty. Docket No.: UP-3812 App. No. 15/802,395communicate with a respective requester device of the corresponding requester to cause the respective requester device to present an order delivery time estimate that is determined based at least in part on the order preparation time for the order request and an estimated trip time from a location of the first supplier to the corresponding requester (Han, Par. 0144: updates to the client device for each event on timelines 210 and 211 of Fig. 2 which includes preparation time (blocks 216-218) and  estimated trip time ( blocks 220B-232)).  

Claim 2 recites, The network computing system of claim 1, wherein the executed instructions further cause the network computing system to predict the order preparation time for the order request by analyzing historical data for the first supplier.   (Han, Par. 0126-0128: delivery events, timestamps and weighted factors are used in the predictive event model. Events may be any of the events described in Fig. 2. Predictive model generates an estimated length of time for a particular interval of time between subsequent delivery events; Par. 0129: historical restaurant data; Par. 0139: preparation time is tracked and determined).

Claim 3 recites, The network computing system of claim 2, wherein the executed instructions further cause the network computing system to determine, from analyzing the historical data, a departure time of a service provider from the location of the first supplier for one or more prior delivery orders of the first supplier.   (Han, Par. 0129: historical courier performance and events used in the delivery parameters).
	
	See explanation of the predictive model in claim 2 above. Han, in Par. 0129, teaches the limitations of claim 3.

Claim 10 recites, The network computing system of claim 1, wherein the instructions further cause the network computing system to cause the requester device to display an interface that shows a progress of the delivery order for the requester's order request.   (Han, Par. 0047: ETA and Par. 0110: dynamic updates to the par. 0154: dynamic eta on Interface).

Claim 11 recites, The network computing system of claim 1, wherein the instructions further cause the network computing system to repeatedly estimate the order delivery time during a set time interval for each of the plurality of order requests.   (Han, Par. 0110: dynamically updated ETA as timestamps are received).

Claim 12 recites, A computer-implemented method comprising: 
Atty. Docket No.: UP-3814 App. No. 15/802,395maintaining a plurality of predictive models for estimating order preparation times by a plurality of suppliers, including a first predictive model that is specific to a first supplier of the plurality of suppliers; 
receiving, over one or more networks, a plurality of order requests, each order request originating from a corresponding requester device and specifying one or more items requested to be transported from the first supplier; 
for each of the plurality of order requests, (i) performing a matching process to select a corresponding service provider from a pool of available service providers, to transport a corresponding delivery order from the first supplier to a corresponding requester, wherein the matching process is performed at a time that is determined based on an order preparation time for the order request computed using the first predictive model such that the corresponding service provider is estimated to arrive at the first supplier within a designated threshold of the order preparation time for the order request, (ii) communicate with a respective provider device of the corresponding service provider to receive data regarding progress of the order request, and (iii) communicate with a respective requester device of the corresponding requester to cause the respective requester device to present an order delivery time estimate that is determined based at least in part on the order preparation time for the order request and an estimated trip time from a location of the first supplier to a the corresponding requester.  

	Claim 12 is substantially similar to rejected claim 1 above.

Claim 13 recites, The method of claim 12, wherein predicting the order preparation time for the order request includes analyzing historical data for the first supplier.  

	Claim 13 is substantially similar to rejected claim 2 above.

Claim 14 recites, The method of claim 13, wherein predicting the order preparation time for the order request includes determining, from analyzing the historical data, a departure time of a service provider from the location of the first supplier for one or more prior delivery orders of the first supplier.  

Claim 14 is substantially similar to rejected claim 3 and 5 above.

Claim 20 recites, A non-transitory computer-readable medium that stores instructions, which when executed by one or more processors of a network computer system, cause the network computer system to perform operations that include:
maintaining a plurality of predictive models for estimating order preparation times by a plurality of suppliers, including a first predictive model that is specific to a first supplier of the plurality of suppliers;
receiving, over one or more networks, a plurality of order requests, each order request originating from a corresponding requester device of the plurality of requester devices and specifying one or more items requested to be transported from the first supplier;
for each of the plurality of order requests, (i) performing a matching process to select a corresponding service provider from a pool of available service providers, to transport a corresponding delivery order from the first supplier to a corresponding requester, wherein the matching process is performed at a time that is determined based on an order preparation time for the order request computed using the first predictive model such that the corresponding service provider is estimated to arrive at the first supplier within a designated threshold of the order preparation time for the order request, (ii) communicate with a respective provider device of the corresponding service provider to receive data regarding progress of the order request, and (iii) communicate with a respective requester device of the corresponding requester to cause the respective requester device to present an order delivery time estimate that is determined based at least in part on the order preparation time for the order request and an estimated trip time from a location of the first supplier to the corresponding requester.

	Claim 20 is substantially similar to rejected claim 1 above. The computer components recited in claim 20 are also taught by Par. 0103 of Han as in claim 1.

Claim 21 recites, The non-transitory computer-readable medium of claim 20, wherein the operations further include predicting the order preparation time for the order request by analyzing historical data for the first supplier.

	Claim 21 is substantially similar to rejected claim 2 above.

Claim 4-8 and 15-19 are rejected in view of Han (2019/0130354 A1) and in view of Lesser (US 10029787 B1) and in view of Hiyama (US 2016/0034845 A1) and in further view of Combs (US 2007/0033087 A1).

Claim 4 recites, The network computing system of claim 3, wherein the (Han, Par. 0138-0139: historical data of courier arrival is used to determine when a specific courier has arrive at a merchant and the neural network can adjust ETA prediction accordingly for each courier; Fig. 2 blocks 226 to 220B, 0057-0059 showing arrival and departure at a merchant and order pickup with a wait time in between indicated by arrival/departure times)(Combs, Par. 0014: difference between arrival time and departure)
	
	Han, in Par. 0138-0139, teaches that the historical performance of a courier may be a record between one or more events on a courier timeline (see Fig. 2 blocks 226 to 220B, 0057-0059 showing arrival and departure at a merchant and order pickup with a wait time in between indicated by arrival/departure times)

	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include the determination of a difference between the two times in order to calculate the wait time before a delivery was prepared as taught by Combs in the system of Han and Lesser and Hiyama, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 5 recites, The network computing system of claim 4, wherein the executed instructions further cause the network computing system to obtain, from the historical data, ground truth data for the order preparation time of the first supplier, based on the departure time of the service provider for the determined one or more instances. (Han, par. 0138-0139: historical performance of both courier and merchants (i.e. ground truth data) from timelines of both a courier and a merchant (particular merchant) in order to determine assigning a courier at the optimal time).

Claim 6 recites, The network computing system of claim 5, wherein the first predictive model for use in predicting the order preparation time for the first supplier, is developed based on the ground truth data. (Han, Par. 0139: historical performance of a particular merchant (i.e. ground truth data) for events on a merchant timeline including preparation time to determine an average preparation time).

Claim 7 recites, The network computing system of claim 6, wherein the executed instructions further cause the network computing system to monitor the location of the service provider to determine a departure time for the service provider from the location of the first supplier, compare the departure time with the predicted order preparation time, and determine a feedback for the first predictive model based at least in part on the departure time.   (Han, Par. 0138-139: as explained above; Par. 0142-0145: neural network model and ATA (actual arrival time) is used to add feedback for the ETA).

Claim 8 recites, The network computing system of claim 4, wherein the departure time is determined by location data communicated from a device of the respective service provider at the one or more instances.   (Han, Par. 0115: Event updates are made from a courier device using real time GPS location data ).

Claim 15 recites, The method of claim 14, further comprising: 
determining one or more instances when a difference between an arrival time of the service provider at the location of the first supplier and the departure time of the service provider is indicative of the service provider having arrived before a respective delivery order of a respective order request was prepared.  

Claim 15 is substantially similar to rejected claim 4 above.

Claim 16 recites, The method of claim 15, further comprising: obtaining, from the historical data, ground truth data for the order preparation time of the first supplier, based on the departure time of the service provider for the determined one or more instances.  

Claim 16 is substantially similar to rejected claim 5 above.

Claim 17 recites, The method of claim 16, further comprising:
The method of claim 16, wherein the first predictive model for use in predicting the order preparation time for the first supplier is developed based on the ground truth data.  

Claim 17 is substantially similar to rejected claim 6 above.

Claim 18 recites, The method of claim 17, further comprising: 
monitoring the location of the service provider to determine a departure time for the service provider from the location of the first supplier; 
comparing the departure time with the predicted order preparation time; and 
determining a feedback for the first predictive model based at least in part on the departure time.  

Claim 18 is substantially similar to rejected claim 7 above.


Claim 19 recites, The network computing system of claim 15, further comprising: Atty. Docket No.: UP-3816 App. No. 15/802,395determining the departure time using location data communicated from a device of the respective service provider at the one or more instances.  

Claim 19 is substantially similar to rejected claim 8 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                        

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
January 28, 2021